DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mainboard with Two Display Interfaces To Boost Performance for Connecting Different Displays. 
Claim Objections
Claims 1, 3-6 and 9-12 are objected to because of the following informalities:
As per claim 1, the limitation “a detecting circuit, coupled to the at least two display interfaces, arranged to detect an electrical signal of the display;
a processor, coupled to the detecting circuit, arranged to determine information about the display that is connected to the display interface based on the electrical signal detected by the detecting circuit” should be 
“a detecting circuit, coupled to the at least two display interfaces, arranged to detect an electrical signal of a display;
a processor, coupled to the detecting circuit, arranged to determine information about the display that is connected to a display interface based on the electrical signal detected by the detecting circuit”.
As per claim 3, the limitation “level shift IC” should be “Level Shift IC (Level Shift Integrated Circuit).”
As per claim 4, the limitation “wherein the processor uses the timing-control parameter of the displays to initialize the TCON” should be “wherein the processor uses the timing-control parameter of the different displays to initialize the TCON”.
As per claim 5, the limitation “the other end” should be “another end”.
As per claim 6, the limitation “the other end” should be “the another end”.
As per claim 9, the limitation “wherein the displays are connected to the corresponding display interfaces on the mainboard” should be “wherein the displays are connected to a corresponding display interface on the mainboard”.
As per claim 10, the limitation “by the processor, determining information about the display based on the electrical signal” should be “by the processor, determining information about a display based on the electrical signal”.
As per claim 11, the limitation “wherein the mainboard comprises a PMIC and a TCON” should be “wherein the mainboard comprises a PMIC (Power Manage Integrated Circuit) and a TCON (Timing Controller).”
As per claim 12, the limitation “wherein steps of the method of claim 10 are performed when the program is executed by a processor” should be “wherein steps of the method of claim 10 are performed when the program is executed by the processor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The applicant’s limitation of a “computer readable storage medium” is disclosed in such open-ended language that it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see specification paragraph 0059). Therefore, the claims do not fall within at least one of the four categories of patent eligible subject matter because a “computer readable storage medium” does not exclude embodiments of a transitory nature such as a signal per se.
The examiner suggests the amending the claims to include a “non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 20110304522).
As per claim 1, Zeng discloses a mainboard (Fig. 2; [0043]), comprising:
at least two display interfaces (#250-1 to 250-2), arranged to connect to different displays (#100-1 to 100-2; [0047]);
a detecting circuit, coupled to the at least two display interfaces (#250-1 to 250-2), arranged to detect an electrical signal of the display (#100-1; [0023]; [0054]-[0056]; [0060]-[0062]; where a detecting circuit is inherently present);
a processor (#220), coupled to the detecting circuit, arranged to determine information about the display (#100-1) that is connected to the display interface (#250-1) based on the electrical signal detected by the detecting circuit ([0047]-[0048]; [0054]-[0056]; [0060]-[0062]).
As per claim 2, Zeng discloses the mainboard as claimed in claim 1, wherein the mainboard further comprises a PMIC (Power Manage Integrated Circuit) that is coupled to the processor (#220), and the information about the display comprises a power parameter of the display ([0021]; [0023]); and
wherein the processor (#220) uses the power parameter of the display to initialize the PMIC ([0021]; [0023]; [0047]-[0050]; where the PMIC is inherently present).
As per claim 4, Zeng discloses the mainboard as claimed in claim 2, wherein the mainboard further comprises a TCON (Timing Controller) that is coupled to the processor (#220), and the information about the display comprises a timing-control parameter ([0019]; [0023]; [0025]; [0047]-[0050]; where a TCOM is inherently present); and
wherein the processor (#220) uses the timing-control parameter of the displays to initialize the TCON ([0025]-[0027]; [0047]-[0050]).
As per claim 8, Zeng discloses the mainboard as claimed in claim 1, wherein the electrical signal is a voltage signal, and the processor (#220) stores a table of correspondence between the voltage signal and the information about the display ([0022]-[0023]; [0047]-[0050]).
As per claim 9, Zeng discloses a display device, comprising the displays and the mainboard of claim 1, wherein the displays (#100-1 to 100-2) are connected to the corresponding display interfaces (#250-1 to 250-2) on the mainboard ([0047]).
As per claim 10, Zeng discloses a displaying method, applied in a mainboard (Fig. 2) comprising a detecting circuit, at least two interfaces (#250-1 to 250-2), and a processor (#220; [0043]; [0047]; [0054]-[0056]; where a detecting circuit is inherently present),
wherein the detecting circuit is electrically connected to the at least two interfaces (#250-1 to 250-2), and the processor (#220) is coupled to the detecting circuit ([0054]-[0056]; [0060]-[0062]), the method comprising:
by the processor (#220), obtaining an electrical signal detected by the detecting circuit ([0023]; [0047]-[0048]; [0054]-[0056]);
by the processor (#220), determining information about the display based on the electrical signal ([0047]-[0048]; [0054]-[0056]; [0060]-[0062]).
As per claim 11, Zeng discloses the displaying method as claimed in claim 10, wherein the mainboard comprises a PMIC and a TCON, and the information about the display comprises a power parameter and a timing-control parameter of the display ([0019]; [0023]; [0025]; where a PMIC and TCOM are inherently present), the method further comprising:
by the processor (#220), using the power parameter of the display to initialize the PMIC, thereby causing the PMIC to output a correct voltage to the display ([0021]; [0023]; [0047]-[0050]);
by the processor (#220), using the timing-control parameter of the display to initialize the TCON, thereby causing the TCON to output a correct signal to the display ([0025]-[0027]; [0047]-[0050]).
As per claim 12, Zeng discloses a computer readable storage medium, on which a computer program is stored, wherein steps of the method of claim 10 are performed when the program is executed by a processor (#220; [0054]-[0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Ogata (US 20060227082).
As per claim 3, Zeng discloses the mainboard as claimed in claim 2.
However, Zeng does not teach the mainboard further comprises a level shift IC that is coupled to the processor, and the information about the display comprises a level-shift parameter; and
wherein the processor uses the level-shift parameter of the display to initialize the level shift IC.
Ogata teaches a level shift IC (Fig. 1, #314) that is coupled to the processor, and the information about the display comprises a level-shift parameter ([0031]; [0036]); and
wherein the processor uses the level-shift parameter of the display to initialize the level shift IC (#314; [0031]; [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the level shift IC disclosed by Ogata to the mainboard of Zeng so as to provide for shifting the level of an output signal. 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a mainboard comprising at least two display interfaces, arranged to connect to different displays does not teach or fairly suggest the mainboard further comprises at least two paralleling detecting resistors, one end of each of the detecting resistors is connected to the at least two display interfaces, and the other end of each of the detecting resistors is connected to the processor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622